Robinson, J.
(dissenting). I dissent from the opinion ordering that a writ of mandamus should issue to the state treasurer to compel him to pay $37.50 on the order of the workmen’s compensation bureau. Though the bureau has collected a large sum of money and deposited the same in the state treasury, it is certain that in making the collections the bureau exceeded its authority. According to the plain words of the statute the bureau had no right to make any collection without first making and publishing a classification of hazards and a schedule of rates, and such a schedule has never been made or published. It is true the bureau did buy from an alleged actuary a schedule of about 1,400 different rates, and paid therefor, with some advice concerning the same, $5,100 but the lumbersome schedule pertains to every occupation in the United States. It was never made for the state of North Dakota; it has never been published, and the bureau made a written agreement to keep the same secret, “and to hold all actuari formuli in confidence for him,” his purpose being to sell it over and over again to innocent parties in other states, because such a document will answer for one state as well as another. If such a. rate sheet had been published, it would not have been a compliance with the statute, because a party should not have to look over a haystack to find a grain of wheat; he should not have to read over such a lumbersome document to find the rate chargeable, against him.
Then there has been, and there still is, a serious question concerning the constitutionality of the compensation statute. If its purpose was to authorize the board to fix and determine compulsory, absolute, and incontestable rates, then the statute is clearly unconstitutional. It can only be sustained on the ground that the rates must be just and reasonable, and that every party claiming that a rate against him is unjust and arbitrary may, on that ground, defend against it in a suit for its collection.
The writ of mandamus should issue only to compel the performance of a specific and plain duty. Hence the writ should be denied.